Exhibit 10.19

 

Execution Version

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (“Agreement”), dated as of June 9, 2015 is made by and
between Immucor, Inc., a Georgia corporation (the “Company”), IVD Holdings Inc.,
a Delaware corporation (“Parent”) and Jeffrey R. Binder (the “Executive”).

 

WHEREAS, the Company desires that the Executive serve the Company as its Chief
Executive Officer, on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto agree as
follows:

 

1.     Employment Agreement. On the terms and conditions set forth in this
Agreement, the Company agrees to employ the Executive and the Executive agrees
to be employed by the Company for the Employment Period set forth in Section 2
and in the positions and with the duties set forth in Section 3. Terms used
herein with initial capitalization not otherwise defined are defined in Section
23.

 

2.     Term. The initial term of employment (the “Initial Term”) under this
Agreement shall be for a one-year period commencing on June 29, 2015 (the
“Effective Date”). The term of employment shall be automatically extended for an
additional consecutive 12-month period (the “Extended Term”) on each anniversary
of the Effective Date, unless and until the Company or Executive provides
written notice to the other party in accordance with Section 10 hereof not less
than 90 days before the applicable anniversary date that such party is electing
not to extend the term of employment under this Agreement (“Non-Renewal”), in
which case the term of this Agreement shall end as of the end of such Initial
Term or Extended Term, as the case may be, unless sooner terminated as
hereinafter set forth. Such Initial Term and all such Extended Terms are
collectively referred to herein as the “Employment Period.” The Employment
Period will terminate on the Date of Termination, whether due to a Non-Renewal
or a termination of the Executive’s employment pursuant to Section 8 prior to
the end of the Initial Term or Extended Term, as applicable.

 

3.     Position and Duties. During the Employment Period, the Executive shall
serve as Chief Executive Officer of the Company and Parent. In such capacities,
the Executive shall report to the Board (or, if the Company becomes a subsidiary
of a different entity, the board of directors of the Company’s ultimate parent
company). During the Employment Period, the Executive shall have the powers and
authority customarily exercised by individuals serving as chief executive
officer of a company of the size and nature of the Company. In addition, the
Executive shall be appointed as a member of the Board. During the Employment
Period, the Board shall nominate the Executive for re-election to the Board at
the annual meeting(s) that the Executive’s position is up for re-election in the
ordinary course. The Executive shall devote the Executive’s reasonable best
efforts and full business time to the performance of the Executive’s duties
hereunder and the advancement of the business and affairs of the Company;
provided that the Executive shall be entitled to serve as a member of the board
of directors of another company approved by the Board, to serve on civic,
charitable, educational, religious, public interest or public service boards
approved by the Board, and to manage the Executive’s personal and family
investments, in each case, to the extent such activities do not, individually or
in the aggregate, materially interfere with the performance of the Executive’s
duties and responsibilities hereunder. Notwithstanding anything herein to the
contrary, the Executive shall also be entitled to serve as a senior adviser to
TPG and on the boards of directors (or similar governing bodies) of portfolio
companies controlled by TPG during the Employment Period, and after the
Employment Period the Executive may work on behalf of TPG on such business
activities as are determined by TPG, and, in each case, such service shall not
be treated as a breach of this Section 3 or Section 7(d) below.

 

 
-1-

--------------------------------------------------------------------------------

 

 

4.     Place of Performance. During the Employment Period, the Executive shall
be based primarily at the principal executive offices of the Company in
Norcross, Georgia, except for reasonable travel on the Company’s business
consistent with the Executive’s position.

 

5.     Compensation and Benefits.

 

(a)     Base Compensation. During the Employment Period, the Company shall pay
to the Executive a base salary (the “Base Salary”) at the rate of no less than
$800,000 per year. The Base Salary shall be reviewed for increase by the Company
no less frequently than annually and shall be increased in the discretion of the
Company and any such adjusted Base Salary shall constitute “Base Salary” for
purposes of this Agreement. The Base Salary shall be paid in substantially equal
installments in accordance with the Company’s regular payroll procedures.

 

(b)     Annual Bonus. The Executive shall be given the opportunity to earn an
annual incentive bonus for each fiscal year that ends during the Employment
Period in accordance with the annual bonus plan generally applicable to the
Company’s executive officers, as the same may be in effect from time to time
(the “Annual Plan”); provided that the Executive’s bonus for the fiscal year
beginning June 1, 2015 shall be pro rated to reflect the number of days during
such fiscal year during which the Executive was employed by the Company. The
Executive’s target annual incentive bonus opportunity under the Annual Plan
shall be no less than 100% of the Executive’s Base Salary for on-target
performance with the possibility of exceeding 100% for high achievement. The
actual amount payable to the Executive as an annual bonus under the Annual Plan
shall be dependent upon the achievement of Company or individual performance
objectives established in accordance with the Annual Plan by the Board or the
compensation committee of the Board (or its successor committee) (the
“Compensation Committee”). Any bonus payable pursuant to this Section 5(b) shall
be paid at the same time annual bonuses are payable to other officers of the
Company in accordance with the terms of the Annual Plan, but in all events
within two and one-half months following the end of the fiscal year to which it
relates. Notwithstanding anything herein to the contrary, except as set forth in
clause (ii) of the definition of “Accrued Benefits,” the Executive must be
employed by the Company on the date the annual incentive bonus is paid in order
to receive such bonus.

 

(c)     Equity Incentive Awards. As soon as reasonably practicable after the
Effective Date, the Executive will receive (i) a one-time nonrecurring grant of
options (the “Options”) to purchase shares of common stock (“Shares”) of Parent,
with each Option having an exercise price equal to the fair market value of a
Share on the date of grant and (ii) a one-time nonrecurring grant of restricted
stock units (the “RSUs”). The terms and conditions governing all aspects of the
Options and RSUs shall be provided in the Plan and in the applicable award
agreements, in the forms attached as Exhibit B and Exhibit C hereto.

 

 
-2-

--------------------------------------------------------------------------------

 

 

(d)     Vacation; Benefits. During the Employment Period, the Company shall
provide to the Executive employee benefits and perquisites on a basis that is no
less favorable than that provided to other senior officers of the Company,
including participation in the Company’s deferred compensation plan (if any), as
in effect from time to time. Subject to the terms of this Agreement, all
benefits are provided at the Company’s sole discretion. Subject to the terms of
this Agreement, the Company shall have the right to change insurance carriers
and to adopt, amend, terminate or modify employee benefit plans and arrangements
at any time and without the consent of the Executive.

 

(e)     Reimbursement for Monthly Travel Expenses. During the Employment Period,
the Company shall arrange, at its expense, for the Executive to fly roundtrip
first class twice per month to and from the Company’s headquarters (or such
other location as the Company may reasonably specify) and any place specified by
the Executive within the United States. The Company shall not gross up the
Executive for taxes incurred in connection with these benefits, which shall be
calculated in accordance with applicable law; provided, however, that if the
income imputed in connection with the Executive’s commercial flight is greater
than the amount that would have been imputed to the Executive if he had used a
Company-operated aircraft (if any), the Company shall gross up the Executive for
taxes incurred on the amount by which Executive’s income imputed in connection
with the commercial flight exceeds the income that would have been imputed to
the Executive if he had used a Company-operated aircraft. Any gross-up payment
required to be paid by the Company under this Section 5(e) shall be paid by the
Company to the Executive as soon as administratively practicable following the
Company’s receipt of a detailed accounting of (i) any such excess income imputed
to the Executive as described in the preceding sentence and (ii) the taxes
payable by the Executive as a result thereof, but in no event later than the
last day of the calendar year immediately following the calendar year in which
the Executive first remits the taxes to which the gross-up payment relates.
Notwithstanding anything to the contrary contained herein, the Company’s
incremental costs associated with extending these benefits to the Executive
shall not exceed $100,000 in any 12-month period. For purposes of applying this
limitation, the Company’s incremental cost for (a) commercial flights shall be
the cost of the Executive’s first class ticket and (b) flights on
Company-operated aircraft (if any) shall be the incremental per-hour cost
associated with the Executive’s flight(s) and other incremental costs related to
such flights, such as landing fees, transportation and housing costs of aircrew
and other similar costs.

 

(f)     Monthly Living Stipend. During the Employment Period, the Company shall
pay the Executive a monthly living stipend of $5,000 per month, with each
payment made not later than the end of the month to which it relates.

 

(g)     Moving Expenses. The Company shall promptly reimburse the Executive for
all reasonable and customary relocation expenses that would be payable under a
customary relocation expense policy for senior executives (“Relocation
Expenses”) such as the Executive, with respect to expenses that he incurs during
the Employment Period as a direct result of his relocation to a location within
reasonable commuting distance of the Company’s executive offices in the greater
Atlanta, Georgia area (“Atlanta”), such as house-hunting visits to Atlanta for
the Executive as reasonably necessary or desirable; the cost of packing and
moving the Executive’s household goods and the moving of automobiles to the
Executive’s place of accommodation in Atlanta; the cost of temporary storage of
the Executive’s household goods for a reasonable period of time; reasonable
closing costs on a new primary residence in a reasonable commuting distance from
the Company’s executive offices in Atlanta; and airfare to Atlanta for all
members of the Executive’s immediate family. For avoidance of doubt, such
reimbursable Relocation Expenses will not include payment of any losses in
connection with any capital transaction, such as the sale of a home. In the
event that any of the payments or benefits due to the Executive under this
Section 5(g) are taxable to the Executive, the Company shall promptly make
additional “gross up” payments to the Executive sufficient to cover such
additional taxes (including taxes on the gross-up). The Company shall pay the
Executive any amounts due to him under this Section 5(g) within thirty (30) days
after submission of written documentation substantiating such amounts, but no
later than December 31 of the year following the year in which they were
incurred, and payment thereof shall be administered in compliance with Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”).

 

 
-3-

--------------------------------------------------------------------------------

 

 

(h)     Legal Fees. Within ten (10) business days of the Effective Date, the
Company shall pay or reimburse the Executive for any and all reasonable
attorneys’ fees and related costs paid in connection with his negotiation and
execution of this Agreement and all related agreements, up to a maximum amount
of $30,000.

 

6.     Expenses. The Executive is expected and is authorized to incur reasonable
expenses in the performance of his duties hereunder. The Company shall reimburse
the Executive for all such expenses reasonably and actually incurred in
accordance with policies which may be adopted from time to time by the Company
promptly upon periodic presentation by the Executive of an itemized account,
including reasonable substantiation, of such expenses. The parties hereby agree
that the Executive shall be entitled to use any Company-operated aircraft (if
any) at the Executive’s reasonable discretion for business purposes; provided
that nothing herein shall be construed as obligating the Company to own or
operate any aircraft.

 

7.     Confidentiality, Non-Disclosure and Non-Competition Agreement. The
Company and the Executive acknowledge and agree that during the Executive’s
employment with the Company, the Executive will have access to and may assist in
developing Company Confidential Information and will occupy a position of trust
and confidence with respect to the Company’s affairs and business and the
affairs and business of the Company’s Affiliates. The Executive agrees that the
following obligations are necessary to preserve the confidential and proprietary
nature of Company Confidential Information and to protect the Company and its
Affiliates against harmful solicitation of employees and customers, harmful
competition and other actions by the Executive that would result in serious
adverse consequences for the Company and its Affiliates:

 

(a)     Non-Disclosure. During the Executive’s employment with the Company and
thereafter, the Executive will not use, disclose or transfer any Company
Confidential Information other than as authorized in writing by the Company or
within Executive’s good faith interpretation of the scope of the Executive’s
duties. Without limiting the generality of the foregoing, the Executive
expressly agrees that he will not during the Employment Period or thereafter
share Company Confidential Information with TPG other than such information as
is shared with representatives of TPG serving as members of the Board (or their
designees). Anything herein to the contrary notwithstanding, the provisions of
this Section 7(a) shall not apply (i) when disclosure is required by law or by
any court, arbitrator, mediator or administrative or legislative body (including
any committee thereof) with actual or apparent jurisdiction to order the
Executive to disclose or make accessible any information; provided, however,
that Executive agrees to provide prompt notice to the Company of any such
required disclosure, and further agrees to provide the Company a reasonable
opportunity to seek protection of such Company Confidential Information prior to
any such disclosure; or (ii) to information that becomes generally known to the
public or within the relevant trade or industry other than due to the
Executive’s violation of this Section 7(a).

 

 
-4-

--------------------------------------------------------------------------------

 

 

(b)     Materials. The Executive will not remove any Company Confidential
Information or any other property of the Company or any of its Affiliates from
the Company’s premises or make copies of such materials except for normal and
customary use in the Company’s business. The Company acknowledges that the
Executive, in the ordinary course of his duties, routinely uses and stores
Company Confidential Information at home and other locations. The Executive will
not save or store any Company Confidential Information on any systems (whether
electronic or otherwise) maintained, operated by or established for the benefit
of TPG other than Company systems (whether electronic or otherwise). The
Executive will return to the Company all Company Confidential Information and
copies thereof and all other property of the Company or any of its Affiliates at
any time upon the request of the Company and in any event promptly upon
termination of Executive’s employment. The Executive agrees to use reasonable
best efforts to identify and return to the Company any copies of any Company
Confidential Information after the Executive ceases to be employed by the
Company. Anything to the contrary notwithstanding, nothing in this Section 7
shall prevent the Executive from retaining a home computer, papers and other
materials of a personal nature (including diaries and calendars), information
relating to his compensation or relating to reimbursement of expenses,
information that he reasonably believes may be needed for tax purposes, and
copies of plans, programs and agreements relating to his employment.

 

(c)     No Solicitation or Hiring of Employees. During the Non-Compete Period,
the Executive shall not, and shall not assist any other Person to, solicit,
entice, persuade or induce any individual who is employed by, or engaged as an
independent contractor to provide substantial services for, the Company or any
of its Affiliates (or who was so employed or engaged within 180 days prior to
the Executive’s action) to terminate or refrain from continuing such employment
or engagement or to become employed or engaged by or enter into contractual
relations with any other individual or entity other than the Company or any of
its Affiliates, and the Executive shall not, directly or indirectly, hire, or
participate in the hiring, as an employee, consultant or otherwise, any such
Person.

 

(d)     Non-Competition.

 

(i)     During the Non-Compete Period, the Executive shall not, directly or
indirectly, (A) solicit or encourage any client or customer of the Company or
any of its Affiliates, or any Person who was a client or customer within 180
days prior to Executive’s action, to terminate, reduce or alter in a manner
adverse to the Company, any existing business arrangements with the Company or
any of its Affiliates, to transfer existing business from the Company or any of
its Affiliates to any other Person or to conduct with any other Person any
business or activity that such client or customer conducts or could conduct with
the Company or any of its Affiliates, (B) provide services in any capacity to
any entity that competes with the Company or its Affiliate in the United States
or any other jurisdiction in which the Executive has any responsibility during
his employment hereunder (collectively, the “Restricted Area”) (or, with respect
to the portion of the Non-Compete Period that follows termination of the
Executive’s employment, any product or service provided by the Company or its
Affiliates within the two years prior to the termination of Executive’s
employment) anywhere in the Restricted Area or (C) own an interest in any entity
described in subsection (B) immediately above; provided, however, that Executive
may own, as a passive investor, securities of any such entity that has
outstanding publicly traded securities so long as his direct holdings in any
such entity shall not in the aggregate constitute more than 2% of the voting
power of such entity. The Executive agrees that, before providing services,
whether as an employee or consultant, to any entity during the Non Compete
Period, he will provide a copy of this Agreement to such entity and acknowledge,
to the Company in writing, that he has done so. Notwithstanding the foregoing,
nothing in this Section 7 shall prevent the Executive from providing services to
a division or a subsidiary of an entity that does not compete with the Company
or any of its Affiliates and that does not provide products or services
competitive with products or services provided by the Company or any of its
Affiliates even if other divisions or subsidiaries of that entity compete with
the Company so long as the Executive does not participate in the business of or
have any managerial or supervisory authority with respect to such competitive
division or subsidiary. The Executive acknowledges that this covenant has a
unique, very substantial and immeasurable value to the Company, that the
Executive has sufficient assets and skills to provide a livelihood for the
Executive while such covenant remains in force and that, as a result of the
foregoing, in the event that the Executive breaches such covenant, monetary
damages would be an insufficient remedy for the Company and equitable
enforcement of the covenant would be proper. The Executive further covenants
that he shall not challenge the reasonableness of any of the covenants set forth
in this Section 7, but reserves the right to challenge the Company’s
interpretation of such covenants.

 

 
-5-

--------------------------------------------------------------------------------

 

 

(ii)     If the restrictions contained in Section 7 shall be determined by any
court of competent jurisdiction to be unenforceable by reason of their extending
for too great a period of time or over too great a geographical area or by
reason of their being too extensive in any other respect, Section 7 shall be
modified to be effective for the maximum period of time for which it may be
enforceable and over the maximum geographical area as to which it may be
enforceable and to the maximum extent in all other respects as to which it may
be enforceable.

 

(e)     Publicity. During the Employment Period, the Executive hereby grants to
the Company the right to use, in a reasonable and appropriate manner, the
Executive’s name and likeness, without additional consideration, on, in and in
connection with technical, marketing or disclosure materials, or any combination
thereof, published by or for the Company or any of its Affiliates.

 

(f)     Assignment of Rights to Intellectual Property. The Executive shall
promptly and fully disclose all Intellectual Property to the Company. The
Executive hereby assigns and agrees to assign to the Company (or as otherwise
directed by the Company) the Executive’s full right, title and interest in and
to all Intellectual Property. The Executive agrees to execute any and all
applications for domestic and foreign patents, copyrights or other proprietary
rights and to do such other acts (including without limitation the execution and
delivery of instruments of further assurance or confirmation) requested by the
Company to assign the Intellectual Property to the Company (or as otherwise
directed by the Company) and to permit the Company to enforce any patents,
copyrights or other proprietary rights to the Intellectual Property. The
Executive will not charge the Company for time spent in complying with these
obligations. All copyrightable works that the Executive creates during the
Employment Period shall be considered “work made for hire” and shall, upon
creation, be owned exclusively by the Company.

 

 
-6-

--------------------------------------------------------------------------------

 

 

(g)     Conflicting Obligations and Rights. The Executive represents and
warrants that he is not subject to any court order, agreement or contractual
commitment that prevents or in any way limits his ability to fully discharge his
duties and responsibilities hereunder and that he is not in possession of any
confidential or proprietary information of another Person that will be used in
connection with the discharge of his duties hereunder. The Executive
acknowledges and agrees that the accuracy of the foregoing representation and
warranty is a condition precedent to the enforceability of the Company’s
obligations hereunder.

 

(h)     Enforcement. The Executive acknowledges that in the event of any breach
of this Section 7, the business interests of the Company and its Affiliates will
be irreparably injured, the full extent of the damages to the Company and its
Affiliates will be impossible to ascertain, monetary damages will not be an
adequate remedy for the Company and its Affiliates, and the Company will be
entitled to enforce this Agreement by a temporary, preliminary and/or permanent
injunction or other equitable relief, without the necessity of posting bond or
security, which the Executive expressly waives. The Executive understands that
the Company may waive some of the requirements expressed in this Agreement, but
that such a waiver to be effective must be made in writing and should not in any
way be deemed a waiver of the Company’s right to enforce any other requirements
or provisions of this Agreement. The Executive agrees that each of the
Executive’s obligations specified in this Agreement is a separate and
independent covenant and that the unenforceability of any of them shall not
preclude the enforcement of any other covenants in this Agreement. So that the
Company may enjoy the full benefit of the covenants contained in this Section 7,
the Executive further agrees that the Restricted Period shall be tolled, and
shall not run, during the period of any breach by him of any of the covenants
contained in this Section 7. It is also agreed that each of the Company’s
Affiliates shall have the right to enforce all of the Executive’s obligations to
that Affiliate under this Agreement, including without limitation pursuant to
this Section 7. Finally, no claimed breach of this Agreement or other violation
of law attributed to the Company or any of its Affiliates, or change in the
nature or scope of the Executive’s employment relationship with the Company or
any of its Affiliates, shall operate to excuse the Executive from the
performance of his obligations under this Section 7.

 

8.     Termination of Employment. The Executive’s employment hereunder may be
terminated during the Employment Period under the following circumstances:

 

(a)     Death. The Executive’s employment hereunder shall terminate upon the
Executive’s death;

 

 
-7-

--------------------------------------------------------------------------------

 

 

(b)     By the Company. The Company may terminate the Executive’s employment
for:

 

(i)     Disability. If the Executive shall have been substantially unable to
perform the Executive’s material duties hereunder by reason of illness, physical
or mental disability or other similar incapacity, which inability shall continue
for 90 consecutive days or 180 non-consecutive days in any 24-month period and
which qualified Executive for long term disability coverage under applicable
Company disability plans (a “Disability”);

 

(ii)     Cause. The Company may terminate the Executive’s employment for Cause
as defined herein; or

 

(iii)     Without Cause. The Company may terminate the Executive’s employment
without Cause at any time upon not less than 90 days notice to the Executive.
The Company’s Non-Renewal of the Initial Term or the Extended Term shall
constitute a termination of the Executive’s employment by the Company without
Cause.

 

(c)     By the Executive. The Executive may terminate his employment with or
without Good Reason upon not less than 90 days notice to the Company. The
Executive’s Non-Renewal of the Initial Term or the Extended Term shall
constitute a termination of employment by the Executive without Good Reason, and
the Executive’s notice of Non-Renewal pursuant to Section 2 hereof shall
constitute notice of the Executive’s termination of his employment for purposes
of this Section 8(c). During this 90-day notice period, the Company may, without
breaching this Agreement or constituting Good Reason or a Termination without
Cause, relieve the Executive of his positions, titles, duties and
responsibilities and direct the Executive to cease appearing on Company
property. In addition, upon delivery of such Notice of Termination by the
Executive, the Executive shall be deemed to have resigned as a member of the
Board.

 

(d)     Notice of Termination. Any termination of the Employment Period, other
than pursuant to the Executive’s death, shall be effected by delivery to the
other party of a notice of termination (a “Notice of Termination”) from the
party terminating the Employment Period.

 

(e)     Other Resignations. Upon any termination of the Executive’s employment,
he shall automatically resign, and shall automatically be deemed to have
resigned, from all positions with the Company and its Affiliates, including his
position as a member of the Board as of the date of such termination.

 

9.     Compensation Upon Termination.

 

(a)     Death. If the Executive’s employment is terminated during the Employment
Period as a result of the Executive’s death, this Agreement and the Employment
Period shall terminate without further notice or any action required by the
Company or the Executive’s legal representatives. Upon the Executive’s death,
the Company shall pay or provide the following: (i) the Company shall pay to the
Executive’s legal representative or estate, as applicable, the Executive’s
unpaid Base Salary due through the Executive’s Date of Termination within thirty
(30) days of the Date of Termination; (ii) the Company shall pay to the
Executive’s legal representative or estate, as applicable, a pro rated portion
(based on the percentage of the Company’s fiscal year preceding the Executive’s
Date of Termination) of the average of (x) the annual incentive bonus under the
Annual Plan earned by the Executive for the fiscal year immediately preceding
the fiscal year that contains the Date of Termination (or, if the Executive dies
during the fiscal year in which his employment with the Company commences, the
Executive’s target annual incentive bonus under the Annual Plan for such fiscal
year) and (y) the annual incentive bonus under the Annual Plan the Executive
would have received for the fiscal year that contains the Date of Termination if
his employment had not been terminated, as determined by the Board based on the
Company’s performance to the Date of Termination extrapolated through the end of
such fiscal year; and (iii) the Company shall pay, at the time when such
payments are due (or, with respect to Accrued Benefits that are not otherwise
payable at a specified time, within thirty (30) days of the Date of
Termination), to the Executive’s legal representative or estate, as applicable,
the Accrued Benefits and the rights of the Executive’s legal representative or
estate with respect to any equity or equity-related awards shall be governed by
the applicable terms of the related plan or award agreement. The total amount of
the pro rated bonus described in clause (ii) of the preceding sentence will be
paid in a lump sum at the time the Company pays annual incentive bonuses under
the Annual Plan to its similarly situated active employees for the fiscal year
that contains the Date of Termination, but in all events within two and one-half
months following the end of the fiscal year to which it relates. Except as set
forth herein, the Company shall have no further obligation to the Executive
under this Agreement.

 

 
-8-

--------------------------------------------------------------------------------

 

 

(b)     Disability. If the Company terminates the Executive’s employment during
the Employment Period because of the Executive’s Disability pursuant to Section
8(b)(i), (i) the Company shall pay to the Executive or the Executive’s legal
representative, as applicable, the Executive’s unpaid Base Salary due through
the Executive’s Date of Termination within thirty (30) days of the Date of
Termination, (ii) the Company shall pay to the Executive or the Executive’s
legal representative, as applicable, a pro rated portion (based on the
percentage of the Company’s fiscal year preceding the Executive’s Date of
Termination) of the average of (x) the annual incentive bonus under the Annual
Plan earned by the Executive for the fiscal year immediately preceding the
fiscal year that contains the Date of Termination (or, if such termination
occurs during the fiscal year of the Company in which the Executive’s employment
commences, the Executive’s target annual incentive bonus under the Annual Plan
for such fiscal year) and (y) the annual incentive bonus under the Annual Plan
the Executive would have received for the fiscal year that contains the Date of
Termination if his employment had not been terminated, as determined by the
Board based on the Company’s performance to the Date of Termination extrapolated
through the end of such fiscal year; and (iii) the Company shall pay to the
Executive or the Executive’s legal representative, as applicable, at the time
when such payments are due (or, with respect to Accrued Benefits that are not
otherwise payable at a specified time, within thirty (30) days of the Date of
Termination), the Accrued Benefits and the rights of the Executive or the
Executive’s legal representative, as applicable, with respect to any equity or
equity-related awards shall be governed by the applicable terms of the related
plan or award agreement. The total amount of the pro rated bonus described in
clause (ii) of the preceding sentence will be paid in a lump sum at the time the
Company pays annual incentive bonuses under the Annual Plan to its similarly
situated active employees for the fiscal year that contains the Date of
Termination, but in all events within two and one-half months following the end
of the fiscal year to which it relates. Except as set forth herein, the Company
shall have no further obligation to the Executive under this Agreement.

 

 
-9-

--------------------------------------------------------------------------------

 

 

(c)     Certain Terminations by the Company or Voluntarily by the Executive. If,
during the Employment Period, the Company terminates the Executive’s employment
for Cause at any time or the Executive voluntarily terminates his employment
other than for Good Reason at any time, the Company shall pay to the Executive
the Executive’s unpaid Base Salary due through the Date of Termination within
thirty (30) days of the Date of Termination and all Accrued Benefits, if any, to
which the Executive is entitled as of the Date of Termination, at the time such
payments are due (or, with respect to Accrued Benefits that are not otherwise
payable at a specified time, within thirty (30) days of the Date of
Termination), and the Executive’s rights with respect to any equity or
equity-related awards shall be governed by the applicable terms of the related
plan or award agreement.

 

(d)     Certain Terminations by the Company Other Than For Cause, Death or
Disability, or by the Executive, Prior to a Change of Control. If the Company
terminates the Executive’s employment during the Employment Period other than
for Cause or due to the Executive’s death or Disability, or if Executive
terminates the Executive’s employment during the Employment Period for Good
Reason (and his employment could not be terminated by the Company for Cause at
such time), in either case at any time other than during the two year period
following a Change of Control, then, subject to Section 9(h) below:

 

(i)     the Executive shall be entitled to an amount equal to (A) two (2) times
the Executive’s Base Salary in effect at the Date of Termination (the “Base
Component”) plus (B) two (2) times the amount equal to the average of (x) the
actual annual incentive bonus earned by the Executive with respect to the
immediately preceding fiscal year (or, if such termination occurs during the
fiscal year of the Company in which the Executive’s employment commences, the
Executive’s target annual incentive bonus under the Annual Plan for such fiscal
year) and (y) the Executive’s target annual incentive bonus under the Annual
Plan for the Company’s fiscal year that contains the Date of Termination if his
employment had not been terminated (the “Bonus Component”, and together with the
Base Component, the “Severance Benefit”). The total amount of the Severance
Benefit will be paid in equal, ratable installments in accordance with the
Company’s regular payroll policies over the course of the Non-Compete Period;

 

(ii)     the Executive shall be entitled to a pro rated portion (based on the
percentage of the Company’s fiscal year preceding the Executive’s Date of
Termination) of the annual incentive bonus under the Annual Plan the Executive
would have received for the fiscal year that contains the Date of Termination if
his employment had not been terminated, as determined by the Board or the
Compensation Committee based on the Company’s performance to the Date of
Termination extrapolated through the end of such fiscal year. The total amount
of the pro rated bonus described in the preceding sentence will be paid in a
lump sum at the time the Company pays annual incentive bonuses under the Annual
Plan for such fiscal year to its similarly situated active employees, but in all
events within two and one-half months following the end of the fiscal year to
which it relates;

 

(iii)     If the Executive is eligible for and elects continuation coverage
pursuant to COBRA (with respect to the Executive and/or the Executive’s
dependents who are eligible to elect COBRA under the Company’s group health
plan(s) as a direct result of the Executive’s termination of employment), the
Company shall pay (as of the first of each applicable month) the premiums for
such coverage (or reimburse the Executive for such premiums), in each case, on
an after-tax basis and to the extent that it would not result in additional
taxes or penalties to the Company under applicable law (provided that in such
case the parties shall discuss in good faith alternative arrangements), until
the earlier to occur of (x) the end of the Non-Compete Period or (y) the date
the Executive becomes eligible for coverage under another group health plan;

 

 
-10-

--------------------------------------------------------------------------------

 

 

(iv)     The Company shall pay to the Executive, at the time when such payments
are due (or, with respect to Accrued Benefits that are not otherwise payable at
a specified time, within thirty (30) days of the Date of Termination), the
Accrued Benefits and the Executive’s unpaid Base Salary due through the
Executive’s Date of Termination within thirty (30) days of the Date of
Termination; and

 

(v)     The rights of the Executive with respect to any equity or equity-related
awards shall be governed by the applicable terms of the related plan or award
agreement.

 

(e)     Certain Terminations by the Company Other Than For Cause, Death or
Disability, or by the Executive, Following a Change of Control. If the Company
terminates the Executive’s employment during the Employment Period other than
for Cause or due to the Executive’s death or Disability, or if Executive
terminates the Executive’s employment during the Employment Period for Good
Reason (and his employment could not be terminated by the Company for Cause at
such time), in each case within the two-year period following a Change of
Control, then, subject to Section 9(h) below:

 

(i)     Executive shall be entitled to an amount equal to (A) two (2) times the
Executive’s Base Salary in effect at the Date of Termination plus (B) two (2)
times the Executive’s target annual incentive bonus under the Annual Plan for
the fiscal year that contains the Date of Termination (the “Change of Control
Severance Benefit”). To the extent that the Change of Control qualifies as a
change in the ownership or effective control of the Company or a change in the
ownership of a substantial portion of the assets of the Company within the
meaning of U.S. Treasury Department Regulation Section 1.409A-3(i)(5), the total
amount of the Change of Control Severance Benefit will be paid in a lump sum as
soon as administratively practicable following the Date of Termination and, in
all other circumstances, the total amount of the Change of Control Severance
Benefit will be paid in equal, ratable installments in accordance with the
Company’s regular payroll policies over twenty four (24) months;

 

(ii)     Executive shall be entitled to a pro rated portion (based on the
percentage of the Company’s fiscal year preceding the Executive’s Date of
Termination) of the Executive’s target annual incentive bonus under the Annual
Plan for the fiscal year that contains the Date of Termination. The total amount
of the pro rated bonus described in the preceding sentence will be paid in a
lump sum at the time the Company pays annual incentive bonuses under the Annual
Plan for such fiscal year to its similarly situated active employees but in all
events within two and one-half months following the end of the fiscal year to
which it relates;

 

(iii)     If the Executive is eligible for and elects continuation coverage
pursuant to COBRA (with respect to the Executive and/or the Executive’s
dependents who are eligible to elect COBRA under the Company’s group health
plan(s) as a direct result of the Executive’s termination of employment), the
Company shall pay (as of the first of each applicable month) the premiums for
such coverage (or reimburse the Executive for such premiums), in each case, on
an after-tax basis and to the extent that it would not result in additional
taxes or penalties to the Company under applicable law, until the earlier to
occur of (x) the end of the Non-Compete Period or (y) the date the Executive
becomes eligible for coverage under another group health plan;

 

 
-11-

--------------------------------------------------------------------------------

 

 

(iv)     The Company shall pay to the Executive, at the time when such payments
are due (or, with respect to Accrued Benefits that are not otherwise payable at
a specified time, within thirty (30) days of the Date of Termination), the
Accrued Benefits and the Executive’s unpaid Base Salary due through the
Executive’s Date of Termination within thirty (30) days of the Date of
Termination; and

 

(v)     The rights of the Executive with respect to any equity or equity-related
awards shall be governed by the applicable terms of the related plan or award
agreement, provided that Executive shall be entitled to immediate vesting in
full of any unvested options held by him as of the Date of Termination.

 

(f)     Delay in Payments. Notwithstanding the preceding provisions or any
provision in this Agreement to the contrary, all payments pursuant hereto are
intended to comply with, or be exempt from, Section 409A of the Code and the
guidance thereunder, and this Agreement shall be construed accordingly. To the
extent that compliance with Section 409A(a)(2)(B) of the Code would require any
payment otherwise provided for by this Agreement to be delayed for six months
following the Executive’s Date of Termination, such payment shall be made as
soon as administratively practicable on the first business day after the end of
such six-month period (or, if earlier, upon the Executive’s death).

 

(g)     Liquidated Damages. The parties acknowledge and agree that damages which
will result to the Executive for termination by the Company of the Executive’s
employment shall be extremely difficult or impossible to establish or prove, and
agree that the amounts payable to the Executive under Section 9(d) or 9(e), as
applicable (the “Severance Payments”), shall constitute liquidated damages for
any such termination.

 

(h)     Full Discharge of Company Obligations. In the event of any breach of
this Agreement by the Company, the Executive shall be entitled to the lesser of
(i) the amount of damages incurred by the Executive as a direct result of each
breach and (ii) the Severance Payments the Executive would be entitled to under
Section 9(d) or 9(e), as applicable, if his employment were terminated
thereunder. The amounts payable to Executive following termination of the
Employment Period or upon or any actual or constructive termination of the
Executive’s employment pursuant to this Section 9 shall be in full and complete
satisfaction of Executive’s rights under this Agreement and any other claims he
may have in respect of his employment by the Company or any of its Affiliates,
and Executive acknowledges that such amounts are fair and reasonable, and his
sole and exclusive remedy, in lieu of all other remedies at law or in equity,
with respect to the termination of his employment hereunder. Payment of any
Severance Payment pursuant to Section 9(d) or 9(e), as applicable, shall be
conditioned upon (x) Executive’s execution of a release in a form substantively
identical in terms to the form attached as Exhibit A not later than forty-five
(45) days following the Date of Termination and non-revocation of such release
within seven (7) days of its execution and (y) Executive’s continued compliance
with the provisions set forth in Section 7 hereof. Notwithstanding anything
herein to the contrary, to the extent any Severance Payment would otherwise be
payable hereunder prior to the time such release becomes fully effective, it
shall instead be paid in arrears on the first regularly scheduled payroll date
that follows such seven (7)-day revocation period; provided that in the case of
any Severance Payment that is subject to Section 409A of the Code, if the
Executive’s timing of execution and non-revocation of such release could result
in the Severance Payment being made in one of two taxable years of the
Executive, such Severance Payment shall be paid in arrears on the first
regularly scheduled payroll date in the later of the two taxable years.

 

 
-12-

--------------------------------------------------------------------------------

 

 

(i)     Section 409A.

 

(i)     To the extent the Executive would be subject to the additional 20% tax
imposed on certain deferred compensation arrangements pursuant to Section 409A
of the Code as a result of any provision of this Agreement, such provision shall
be deemed amended to the minimum extent necessary to avoid application of such
tax and the parties shall promptly execute any amendment reasonably necessary to
implement this Section 9(i).

 

(ii)     Notwithstanding anything herein to the contrary, to the extent any
payment or benefit that would be provided hereunder constitutes “deferred
compensation” under Section 409A of the Code and is contingent on a termination
of the Executive’s employment for any reason, such payment or benefit will only
be provided to the Executive if the Executive experiences a “separation from
service” within the meaning of Treasury Regulation 1.409A-1(h) (after giving
effect to the presumptions contained therein).

 

(iii)      Each payment made under this Agreement shall be treated as a separate
payment and the right to a series of installment payments under this Agreement
is to be treated as a right to a series of separate payments. 

 

(iv)     The Executive’s right to all taxable reimbursements hereunder shall be
subject to the following additional rules: (x) the amount of expenses eligible
for payment or reimbursement during any calendar year shall not affect the
expenses eligible for payment or reimbursement in any other calendar year, (y)
payment or reimbursement shall be made not later than December 31 of the
calendar year following the calendar year in which the expense or payment was
incurred, and (z) the right to payment or reimbursement is not subject to
liquidation or exchange for any other benefit.

 

10.     Notices. All notices, demands, requests, or other communications which
may be or are required to be given or made by any party to any other party
pursuant to this Agreement shall be in writing and shall be hand delivered,
mailed by first-class registered or certified mail, return receipt requested,
postage prepaid or delivered by overnight air courier addressed as follows:

 

(i)            If to the Company, to:

 

Immucor, Inc.

3130 Gateway Drive

P.O. Box 5625

Norcross, GA 30091-5625

Attn: General Counsel

 

 
-13-

--------------------------------------------------------------------------------

 

 

with a copy to:

 

Loretta Richard

Ropes & Gray LLP

Prudential Tower

800 Boylston St.

Boston, MA 02199

 

If to Parent:

 

IVD Holdings Inc.

c/o Immucor, Inc.

3130 Gateway Drive

P.O. Box 5625

Norcross, GA 30091-5625

Attn: General Counsel

 

with a copy to:

 

Loretta Richard

Ropes & Gray LLP

Prudential Tower

800 Boylston St.

Boston, MA 02199

 

(ii)     If to the Executive, to the address last shown on the Company’s
Records.

 

Each party may designate by notice in writing a new address to which any notice,
demand, request or communication may thereafter be so given, served or sent.
Each notice, demand, request, or communication that shall be given or made in
the manner described above shall be deemed sufficiently given or made for all
purposes at such time as it is delivered to the addressee (with the return
receipt, the delivery receipt or the affidavit of messenger being deemed
conclusive but not exclusive evidence of such delivery) or at such time as
delivery is refused by the addressee upon presentation.

 

11.     Indemnification. The Company agrees during and after Executive’s
employment to indemnify and hold harmless Executive to the fullest extent
provided by the Company’s by-laws or other organizational documents for actions
or inactions of Executive as an officer, director, employee or agent of the
Company or any Affiliate or as a fiduciary of any benefit plan of any of the
foregoing. The Company also agrees to use commercially reasonable efforts to
provide Executive with customary directors’ and officers’ liability insurance
coverage both during and after Executive’s employment, with regard to matters
occurring during employment, or while serving as a director of the Company or
any Affiliate, which coverage will be at a level at least equal to the greatest
level being maintained at such time for any current officer or director and
shall continue until such time as suits can no longer be brought against
Executive as a matter of law. Executive will also be entitled to advancement of
expenses in connection with any claim in the same manner and to the same extent,
if any, and subject to the same procedural and other requirements,  to which any
other officer or independent director of the Company or its Affiliates is
entitled.

 

 
-14-

--------------------------------------------------------------------------------

 

 

12.     Severability. The invalidity or unenforceability of any one or more
provisions of this Agreement shall not affect the validity or enforceability of
the other provisions of this Agreement, which shall remain in full force and
effect.

 

13.     Effect on Other Agreements. The provisions of this Agreement shall
supersede the terms of any plan, policy, agreement, award or other arrangement
of the Company (whether entered into before or after the Effective Date) to the
extent application of the terms of this Agreement is more favorable to the
Executive.

 

14.     Survival. It is the express intention and agreement of the parties
hereto that the provisions of Sections 7, 9, 10, 11, 12, 13, 14, 15, 16, 18, 19,
21, 22 and 23 hereof shall survive the termination of employment of the
Executive.

 

15.     Assignment. The rights and obligations of the parties to this Agreement
shall not be assignable or delegable, except that (i) in the event of the
Executive’s death, the personal representative or legatees or distributees of
the Executive’s estate, as the case may be, shall have the right to receive any
amount owing and unpaid to the Executive hereunder and (ii) the rights and
obligations of the Company hereunder shall be assignable and delegable in
connection with any subsequent merger, consolidation, sale of all or
substantially all of the assets or equity interests of the Company or similar
transaction involving the Company or a successor corporation. The Company shall
require any successor to the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.

 

16.     Binding Effect. Subject to any provisions hereof restricting assignment,
this Agreement shall be binding upon the parties hereto and shall inure to the
benefit of the parties and their respective heirs, devisees, executors,
administrators, legal representatives, successors and assigns.

 

17.     Amendment; Waiver. This Agreement shall not be amended, altered or
modified except by an instrument in writing duly executed by the party against
whom enforcement is sought. Neither the waiver by either of the parties hereto
of a breach of or a default under any of the provisions of this Agreement, nor
the failure of either of the parties, on one or more occasions, to enforce any
of the provisions of this Agreement or to exercise any right or privilege
hereunder, shall thereafter be construed as a waiver of any subsequent breach or
default of a similar nature, or as a waiver of any such provisions, rights or
privileges hereunder.

 

18.     Headings. Section and subsection headings contained in this Agreement
are inserted for convenience of reference only, shall not be deemed to be a part
of this Agreement for any purpose, and shall not in any way define or affect the
meaning, construction or scope of any of the provisions hereof.

 

 
-15-

--------------------------------------------------------------------------------

 

 

19.     Governing Law. This Agreement, the rights and obligations of the parties
hereto, and any claims or disputes relating thereto, shall be governed by and
construed in accordance with the laws of the State of Georgia (but not including
any choice of law rule thereof that would cause the laws of another jurisdiction
to apply). Except as otherwise provided in Section 7(g), each of the parties
agrees that any dispute between the parties shall be resolved only in the courts
of the State of Georgia or the United States District Court for the Northern
District of Georgia and the appellate courts having jurisdiction of appeals in
such courts. In that context, and without limiting the generality of the
foregoing (but subject to Section 7(g)), each of the parties hereto irrevocably
and unconditionally (a) submits for himself or itself in any proceeding relating
to this Agreement or Executive’s employment by the Company or any of its
Affiliates, or for the recognition and enforcement of any judgment in respect
thereof (a “Proceeding”), to the exclusive jurisdiction of the courts of the
State of Georgia, the court of the United States of America for the Northern
District of Georgia, and appellate courts having jurisdiction of appeals from
any of the foregoing, and agrees that all claims in respect of any such
Proceeding shall be heard and determined in such Georgia State court or, to the
extent permitted by law, in such federal court; (b) consents that any such
Proceeding may and shall be brought in such courts and waives any objection that
he or it may now or thereafter have to the venue or jurisdiction of any such
Proceeding in any such court or that such Proceeding was brought in an
inconvenient court and agrees not to plead or claim the same; (c) waives all
right to trial by jury in any Proceeding (whether based on contract, tort or
otherwise) arising out of or relating to this Agreement or Executive’s
employment by the Company or any of its Affiliates, or his or its performance
under or the enforcement of this Agreement; (d) agrees that service of process
in any such Proceeding may be effected by mailing a copy of such process by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, to such party at his or its address as provided in Section 10;
and (e) agrees that nothing in this Agreement shall affect the right to effect
service of process in any other manner permitted by the laws of the State of
Georgia.

 

20.     Entire Agreement. This Agreement constitutes the entire agreement
between the parties respecting the employment of the Executive and supersedes
all other agreements and understandings.

 

21.     Counterparts. This Agreement may be executed in two counterparts, each
of which shall be an original and all of which shall be deemed to constitute one
and the same instrument.

 

22.     Withholding. The Company may withhold from any benefit payment under
this Agreement all federal, state, city or other taxes as shall be required
pursuant to any law or governmental regulation or ruling.

 

23.     Definitions.

 

“Accrued Benefits” means (i) (A) any vested compensation deferred by the
Executive prior to the Date of Termination and not paid by the Company; (B) any
amounts or benefits owing to the Executive or to the Executive’s beneficiaries
under the then applicable benefit plans of the Company; and (C) any amounts
owing to the Executive for reimbursement of expenses properly incurred by the
Executive prior to the Date of Termination and which are reimbursable in
accordance with Section 6; and (ii) if the Executive’s employment is terminated
during the Employment Period (A) other than by the Company for Cause and other
than by the Executive without Good Reason and (B) prior to the Company’s payment
to him of his annual incentive bonus, if any, under the Annual Plan for the
fiscal year immediately preceding the fiscal year that contains the Date of
Termination, the amount of such annual incentive bonus.

 

 
-16-

--------------------------------------------------------------------------------

 

 

“Affiliate” means, with respect to any entity, any other corporation,
organization, association, partnership, sole proprietorship or other type of
entity, whether incorporated or unincorporated, directly or indirectly
controlling or controlled by or under direct or indirect common control with
such entity, provided that TPG shall not be deemed to be an Affiliate of Parent,
the Company or any of their subsidiaries for purposes of this Agreement.

 

“Board” shall mean the board of directors of Parent.

 

“Cause,” when used in connection with a termination of the Executive’s
employment, shall mean the termination of the Executive’s employment with the
Company and all of its Affiliates on account of (i) a failure of the Executive
to substantially perform his duties (other than as a result of physical or
mental illness or injury) that has continued after the Company has provided
written notice of such failure and the Executive has not cured such failure
within thirty (30) days of the date of such written notice, provided that a
failure to meet financial performance expectations shall not, by itself,
constitute a failure by the Executive to substantially perform his duties; (ii)
the Executive’s willful misconduct or gross negligence; (iii) a willful or
grossly negligent breach by a Executive of the Executive’s fiduciary duty or
duty of loyalty to the Company or any of its Affiliates; (iv) the commission by
the Executive of any felony or other serious crime involving moral turpitude;
(v) a material breach of the Executive’s obligations under any agreement entered
into between the Executive and the Company or any of its Affiliates, which, if
such breach is reasonably susceptible to cure, has continued after the Company
has provided written notice of such breach and the Executive has not cured such
failure within thirty (30) days of the date of such written notice; or (vii) a
material breach of the Company’s written policies or procedures that have been
communicated to the Executive and that causes material harm to the Company or
its business reputation.

 

“Change of Control” has the meaning ascribed to it in the Management
Stockholders’ Agreement, by and among Parent, the Company and certain other
parties, dated as of December 12, 2011, as amended from time to time.

 

“Company Confidential Information” means information constituting trade secrets
or proprietary information belonging to the Company or other Company
confidential financial information, operating budgets, strategic plans or
research methods, personnel data, projects or plans, or non-public information
regarding the Company or any Affiliate of the Company, in each case, received or
created by the Executive, or to which the Executive otherwise has access, in the
course of his employment by the Company or in connection with his duties with,
or other relationship to, the Company or any of its Affiliates.

 

 
-17-

--------------------------------------------------------------------------------

 

 

“Date of Termination” means (i) if the Executive’s employment is terminated by
the Executive’s death, the date of the Executive’s death; (ii) if the
Executive’s employment is terminated because of the Executive’s Disability
pursuant to Section 8(b)(i), thirty (30) days after Notice of Termination,
provided that the Executive shall not have returned to the performance of the
Executive’s duties on a full-time basis during such thirty (30)-day period; or
(iii) if the Executive’s employment is terminated for any reason other than the
Executive’s death or Disability, the date specified in the Notice of
Termination, which in the case of a termination of employment by the Executive
may not be less than 90 days following the date the notice is provided.

 

“Extended Term” shall have the meaning set forth in Section 2.

 

“Good Reason” shall mean, without the Executive’s consent: (i) a material
diminution in the Executive’s duties and responsibilities as of the Effective
Date; (ii) a decrease in a Executive’s base salary or bonus opportunity as of
the Effective Date, other than a decrease in base salary or bonus opportunity
that applies to a similarly situated class of employees of the Company or its
Affiliates; (iii) a relocation of a Executive’s primary work location more than
fifty (50) miles from the Executive’s work location on the Effective Date; or
(iv) the appointment of a successor Chief Executive Officer of the Company by
resolution of the Board; provided that, within thirty (30) days following the
occurrence of any of the events set forth herein, the Executive shall have
delivered written notice to the Company of his intention to terminate his
employment for Good Reason, which notice specifies in reasonable detail the
circumstances claimed to give rise to the Executive’s right to terminate
employment for Good Reason, and the Company shall not have cured such
circumstances within thirty (30) days following the Company’s receipt of such
notice.

 

“Intellectual Property” means inventions, discoveries, developments, methods,
processes, compositions, works, concepts and ideas (whether or not patentable or
copyrightable or constituting trade secrets) conceived, made, created, developed
or reduced to practice by the Executive (whether alone or with others, whether
or not during normal business hours or on or off Company premises) during the
Executive’s employment and during the period of six (6) months immediately
following termination of his employment that relate either to the Services or to
any prospective activity of the Company or any of its Affiliates or that result
from any work performed by the Executive for the Company or any of its
Affiliates or that make use of Confidential Information or any of the equipment
or facilities of the Company or any of its Affiliates.

 

“Non-Compete Period” means the period commencing on the Effective Date and
ending eighteen (18) months after the earlier of the expiration of the
Employment Period or the Executive’s Date of Termination.

 

“Person” means an individual, partnership, corporation, limited liability
company, unincorporated organization, trust or joint venture, or a governmental
agency or political subdivision thereof.

 

“Services” means all services planned, researched, developed, tested, sold,
licensed, leased, or otherwise distributed or put into use by the Company or any
of its Affiliates, together with all products provided or otherwise planned by
the Company or any of its Affiliates, during the Executive’s employment.

 

 
-18-

--------------------------------------------------------------------------------

 

 

“TPG” means TPG Capital, L.P. and its Affiliates other than Parent, the Company
and their subsidiaries.

 

 

[Remainder of Page Intentionally Left Blank]

 

 
-19-

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement, or have caused this Agreement to be duly executed and delivered on
their behalf.

 

 

IMMUCOR, INC.

 

          By: /s/ Jeffrey Rhodes     Name: Jeffrey Rhodes     Title: Authorized
Person                             IVD Holdings Inc.  

 

 

 

 

 

By:

/s/ Jeffrey Rhodes

 

 

Name:     

Jeffrey Rhodes

 

 

Title:  

Authorized Person

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

By:

/s/ Jeffrey R. Binder

 

 

Name:     

Jeffrey R. Binder

 

 

 

 
-20-

--------------------------------------------------------------------------------

 

 

Exhibit A

 

Form of Release

 

We advise you to consult an attorney before you sign this release (the
“Release”). You have until the date which is seven (7) days after the Release is
signed and returned to Immucor, Inc. (“Immucor”) to change your mind and revoke
the Release. The Release shall not become effective or enforceable until after
that date. Each capitalized term used by not defined in the Release shall have
the meaning ascribed to it in the Agreement (as defined below).

 

In consideration for the payments and benefits (if any) provided under Section
9(d) or 9(e) of your Employment Agreement with Immucor and IVD Holdings Inc.
dated as of June 9, 2015 (the “Agreement”) in connection with the termination of
your employment that are conditioned on your executing this Release and the
Release becoming fully effective within fifty-two (52) days of the date of
termination of your employment (such payments and benefits collectively, the
“Separation Payments”), by your signature below, you, for yourself and on behalf
of your heirs, executors, agents, representatives, successors and assigns,
hereby release and forever discharge Immucor, Parent, and their past and present
subsidiaries, divisions and subdivisions (collectively, the “Company”) and the
Company’s past, present and future parent corporations, affiliates, related
companies, agents, directors, officers, employees, representatives, assigns,
stockholders, attorneys, insurers, employee benefit programs (and the trustees,
administrators, fiduciaries and insurers of such programs), and any other
persons acting by, through, under or in concert with any of the persons or
entities listed herein, and their successors (hereinafter “those associated with
the Company”), both individually and in their official capacities, with respect
to any and all claims, demands, actions and liabilities, whether in law or
equity, which you have had in the past, may now have or might have in the
future, through the date of your signing of this Release, against the Company or
those associated with the Company of whatever kind, including but not limited
to, those arising out of your employment with the Company or the termination of
that employment. You agree that the Release covers, but is not limited to,
claims arising under the Age Discrimination in Employment Act of 1967, 29 U.S.C.
§ 621 et seq., Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et
seq., the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101 et seq.,
the Fair Labor Standards Act, 29 U.S.C. § 201 et seq., the Employee Retirement
Income Security Act of 1974, 29 U.S.C. § 1001 et seq., the Family and Medical
Leave Act of 1993 and any local, state or federal law, regulation or order,
including without limitation those pertaining to wages and hours or wage
payment, restricting an employer’s right to terminate employees or otherwise
regulating employment, enforcing express or implied employment contracts or
requiring an employer to deal with employees fairly or in good faith, or dealing
with discrimination in employment on the basis of sex, race, color, national
origin, veteran status, marital status, religion, disability, handicap, or age.
You also agree that the Release includes claims based on wrongful termination of
employment, breach of employment contract (express or implied), tort related to
your employment, or claims otherwise related to your employment or termination
of employment with the Company and any claim for attorneys’ fees, expenses or
costs of litigation.

 

 
-21-

--------------------------------------------------------------------------------

 

 

This Release covers all claims set forth above based on any facts or events,
whether known or unknown by you, that occurred on or before the date of this
Release. You expressly waive all rights you might have under any law that is
intended to protect you from waiving unknown claims and by your signature below
indicate your understanding of the significance of doing so. Except to challenge
the Release or to enforce claims not covered by the Release, you agree that you
will, after the date of this Release, never commence, prosecute, or cause to be
commenced or prosecuted any lawsuit or proceeding of any kind against the
Company or those associated with the Company in any forum and agree to withdraw
with prejudice all complaints or charges, if any, that you have filed against
the Company or those associated with the Company with respect to rights waived
and released by this Release.

 

Anything in this Release to the contrary notwithstanding, this Release does not
include a release of: (i) any rights you have to the Accrued Benefits or the
Separation Payments; (ii) any rights you may have to indemnification or other
related protections under any agreement, insurance policy, law, Company
organizational document (e.g., articles or certificate of incorporation or
by-laws) or policy, or otherwise; (iii) any rights or claims that arise after
you sign this Release, including, without limitation, under the Agreement; (iv)
any rights or claims to vested equity incentive awards; (v) any rights to
continuation of health insurance benefits on the terms and to the extent
required by COBRA or any other similar law or (vi) your right to challenge the
Release or pursue any of the foregoing rights described in this paragraph.

 

You and the Company also agree that this Release will not affect the rights and
responsibilities of the United States Equal Employment Opportunity Commission
(“EEOC”) and/or state or local fair employment practices agencies to enforce the
anti-discrimination laws of the United States or the states in which you
provided services to the Company, and that nothing in this Agreement prevents
you from filing, cooperating with, or participating in any proceeding before the
EEOC or any state or local fair employment practices agency.  However, you
represent and warrant that you knowingly and voluntarily waive all rights and
claims arising prior to your execution of this Release, as well as rights to any
payment, benefit, attorneys’ fees or other remedial relief as a consequence of
any charge filed with or by the EEOC or analogous state or local agency relating
to any rights or claims arising prior to your execution of this Release and/or
any litigation pursued by the EEOC or analogous state or local agency concerning
any facts alleged in any such charge.  Nothing in this Agreement prevents you
from complying with a lawful subpoena or court order.

 

By signing the Release, you further agree as follows:

 

i.       You have read the Release carefully and fully understand its terms;

 

ii.      You have had at least [twenty-one (21)][forty-five (45)]1 days to
consider the terms of the Release;

 

iii.     You have seven (7) days from the date you sign this Release to revoke
it by written notification to the Company. After this seven (7)-day period, this
Release is final and binding and may not be revoked;

 

iv.     You have been advised to seek legal counsel and have had an opportunity
to do so;

 

                                                                                 

1 Note to Draft: Consideration period to be determined based on whether
termination is an individual termination or a group termination.

 

 
-22-

--------------------------------------------------------------------------------

 

 

v.       You would not otherwise be entitled to the benefits provided under your
Agreement had you not agreed to execute the Release;

 

vi.      In signing this Release, you have not relied on any promises or
representations, express or implied, that are not set forth expressly in this
Release; and

 

vii.     Your agreement to the terms set forth above is voluntary.

 

 

 

Jeffrey R. Binder

 

Signature:                                                                         

 

Dated:                                                       
                                  

 

 

 

 

 

 

-23-